ON RECONSIDERATION, PURSUANT TO REMAND'
PER CURIAM.
On consideration of a petition for certio-rari to review this court’s judgment affirming a conviction of the defendant below [Kellerman v. State, 353 So.2d 901 (Fla. 3d DCA 1977)], the Supreme Court of Florida, 366 So.2d 882 entered an order granting certiorari and remanding the cause to this court for further proceedings consistent with the Supreme Court’s recent decision in Clark v. State, 363 So.2d 331 (Fla.1978).
Thereafter this court granted a motion of the appellant Kellerman to file a supplemental brief, with leave to the State to file an answering brief, which briefs now have been filed and considered.
On reconsideration of this appeal, we conclude that our decision of affirmance as reported in 353 So.2d 901 was correct under the law as pronounced in Clark v. State, supra, and our said judgment in this cause is hereby adhered to.
It is so ordered.